Citation Nr: 0804303	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1986 to May 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.  

After the veteran perfected a timely appeal, the Board denied 
the veteran's service connection claim in a February 2007 
decision.  The veteran subsequently appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In September 2007, a Joint Motion for an Order Vacating the 
Board Decision (Joint Motion) was brought before the Court.  
The Court vacated the February 2007 Board decision pursuant 
to the Joint Motion, and remanded the case to the Board for 
readjudication consistent with the Order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, it was noted that the Board did not 
adequately discuss an April 2003 medical nexus opinion, 
stating that the veteran's current cervical spine disability 
"could be related to ... service" but that it was "difficult 
to say precisely that the neck pain is from an accident in 
the service" as contended by the veteran.  It was indicated 
that if the opinion was inadequate, another opinion should be 
obtained.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of a claimed disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, an 
additional examination and nexus opinion should be sought in 
order to clarify the etiology of the veteran's cervical spine 
disorder.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b) 
have been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  Ask also 
that he submit any evidence in his 
possession that has not been previously 
submitted that pertains to his claim.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
any cervical spine disorder.  All testing 
deemed necessary should be conducted and 
the results reported in detail.  Based on 
a review of the claims file, to include 
the veteran's service medical records and 
the April 2003 VA examination report, the 
examiner is asked to render an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
cervical spine disorder is related to his 
July 1986 in-service fall.  A complete 
rationale for any opinion rendered is 
requested.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
